Citation Nr: 9934116	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-06 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Whether there was clear and unmistakable error in a 
February 1992 rating decision which failed to grant service 
connection for thoracic outlet syndrome (TOS) on the left.

2.  Entitlement to service connection for TOS on the left.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
September 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In pertinent part, the RO denied the veteran's 
claim of clear and unmistakable error (CUE) with respect to a 
February 13, 1992 rating decision which had granted 
entitlement to service connection for TOS only on the right, 
and adjudicated de novo the claim for service connection for 
TOS on the left.  

In January 1998, the RO also denied the veteran's claim of 
CUE with respect to a March 1994 rating action which had 
granted the veteran a temporary total disability evaluation 
for a 30 day period of convalescence following surgery for 
service-connected cervical spine disability.  Although the 
veteran again disagreed with the RO's failure to find CUE and 
was issued an SOC, he failed to identify that issue in his 
substantive appeal.  Therefore, that issue is not before the 
Board.  38 U.S.C.A. § 7104(a), 7105 (West 1991); 38 C.F.R. 
§§ 20. 200, 20.202 (1999).  Similarly, no appeal has been 
taken from an April 1998 rating decision which awarded an 
increased evaluation for a cervical spine disability.

In April 1998 (VA Form 119), the veteran raised contentions 
to the effect that he is unemployable due to service-
connected disability.  That issue has not yet been 
considered; and, therefore, it is referred to the RO for 
appropriate action.

In October 1998, the veteran failed to report for a hearing 
scheduled at the Board's offices in Washington, D.C.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The proper laws and regulations and the facts, as they 
were known at the time, were before the RO in February 13, 
1992, when it denied entitlement to service connection for 
TOS on the left.

3.  A Notice of Disagreement was not timely received with 
respect to the RO's decision on February 13, 1992. 

4.  Evidence received since the RO's decision on February 13, 
1992 is neither cumulative nor duplicative of that on file at 
the time of the decision and is so significant, by itself or 
in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim.

5.  The claim of entitlement to service connection for TOS on 
the left is plausible.

6.  The preponderance of the evidence does not establish the 
presence of TOS on the left.


CONCLUSIONS OF LAW

1.  The February 13, 1992, rating decision, which failed to 
grant entitlement to service connection for TOS on the left, 
was not clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105 (1991).

2.  The unappealed February 13, 1992, rating decision, which 
failed to grant entitlement to service connection for TOS on 
the left, is final.  38 U.S.C. § 4005 (1991); 38 C.F.R. 
§ 19.192 (1991) (now 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1999)).

3.  The criteria to reopen a claim of entitlement to service 
connection for TOS on the left have been met.  38 U.S.C.A. 
§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The claim of entitlement to service connection for TOS on 
the left is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  TOS on the left was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

The veteran seeks service connection for TOS on the left.  
Several days after his discharge from service, the RO 
received his original claim of entitlement to service 
connection for cervical spine herniation at C3-C4, C4-C5, and 
C5-C6; for the residuals of carpal tunnel release of the left 
hand; and for a disability, manifested by his hands going to 
sleep at night.  By a rating action, dated February 13, 1992, 
the RO adjudicated the issue of entitlement to service 
connection for TOS, and granted entitlement to service 
connection for right TOS; osteoarthritis of the cervical 
spine; and carpal tunnel syndrome on the left.  It did not, 
however, grant entitlement to service connection for TOS on 
the left.  The veteran was notified of that decision, as well 
as his appellate rights; however, he did not initiate an 
appeal.  As such, that decision is final only in the absence 
of clear and unmistakable error.  38 U.S.C. § 4005 (now 
38 U.S.C.A. § 7105); 38 C.F.R. § 19.192 (now 38 C.F.R. 
§ 20.1103).  The veteran now contends that the failure to 
grant service connection for left TOS was a result of clear 
and unmistakable error (CUE).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of clear and unmistakable error to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made, and a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim clear and unmistakable error 
on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error, nor can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non-specific claim of "error" meet the 
restrictive definition of clear and unmistakable error.  Fugo 
v. Brown, 6 Vet. App. 40 (1993).

In February 1992, as now, service connection connoted many 
factors, but basically, it meant that the facts, shown by 
evidence, established that a particular disease or injury 
resulting in disability was incurred coincident with service 
in the Armed Forces, or, if preexisting such service, was 
aggravated therein.  38 U.S.C. §§ 310, 331 (1991) (now 
38 U.S.C.A. § 1110, 1131); 38 C.F.R. § 3.303. 

Evidence on file at the time of the February 1992 rating 
decision consisted of the veteran's service medical records 
and the report of a December 1991 VA examination.  

The evidence showed that in March 1986, prior to service, the 
veteran was treated at Archbishop Bergan Mercy Hospital for 
bilateral carpal tunnel syndrome (CTS), greater on the left 
than the right.  Electromyographic (EMG) and nerve conduction 
studies (NCS) confirmed median nerve injuries, greater on the 
left than the right.  At that time, he underwent left carpal 
tunnel release.  

During his July 1987 service entrance examination, the 
veteran reported that he had had no problems since his 
surgery.  On examination, there was a 2 inch surgical scar on 
his left wrist; however, his upper extremities were reported 
to be normal.  The results of a neurologic examination were 
also normal.

The service medical records show that the veteran was treated 
on many occasions for complaints of pain, paresthesia, and 
discoloration in the upper extremities.  Various diagnoses 
were considered, including bilateral hyperemia of the hands 
(March 1988), recurrent left CTS (March 1990); entrapment 
neuropathy versus TOS (Medical Evaluation Board, April 1990), 
TOS (September 1990); and left C8 nerve root radiculopathy, 
vascular changes of uncertain etiology, and venous valvular 
insufficiency (neurologic consultation, September 1990).  In 
July 1991, the veteran underwent additional surgery in 
service for left CTS.  In August 1991, following extensive 
examinations and testing, including angiography, EMG/NCS, and 
magnetic resonance imaging (MRI), the veteran was found unfit 
for further service due to cervical pain caused by 
degenerative changes of the cervical spine and due to 
bilateral upper extremity discomfort, etiology undetermined.  
Ultimately, he was discharged due to physical disability.

During his VA examination in December 1991, the veteran 
complained of neck pain after standing for more than 30 
minutes and neck pain down to the mid-back with sneezing.  He 
reported that he was stiff all the time but denied functional 
loss of either upper extremity.  The history of his left 
carpal tunnel syndrome repair was noted.  He stated that he 
had tingling and numbness in the right hand and fingers if 
there was pressure on the elbow or if he slept with his elbow 
bent.  He had apparently been told that he did not have CTS 
on the right but cubital tunnel syndrome.  He reported that 
he had no pain or loss of function of the right hand with 
activity.  The tingling went away after he shook his hand.  
He reported minimal problems with the left hand, i.e., 
infrequent tingling of the left ring finger if he slept with 
his arm bent.  Following the examination, including X-rays of 
the cervical spine, an EMG of the left upper extremity and 
shoulder muscles, and NCS of both upper extremities, the 
diagnoses were osteoarthritis of the cervical spine; status 
post surgical repair for left carpal tunnel syndrome (twice), 
minimal residuals; and complaints of tingling of the right 
hand and fingers and positive electromyogram (EMG), suspected 
positional etiology from mild TOS.  

The foregoing evidence shows that in service, the veteran's 
complaints of pain, paresthesia, and discoloration in his 
left upper extremity were variously diagnosed.  Although TOS 
was suspected, that diagnosis was not clearly established, 
and at discharge the etiology of his bilateral arm discomfort 
remained undetermined.  After service, TOS was the suspected 
etiology of the symptoms affecting the right upper extremity; 
however, there was no such diagnosis for the left upper 
extremity.  In the absence of clinical demonstration of 
current TOS on the left, there was a rational basis for VA to 
grant service connection for TOS on the right, but not on the 
left.  

The veteran contends that his symptomatology in service was 
bilateral in nature and remained so after his discharge.  
Thus, he maintains that service connection should have been 
granted for TOS on the left as well as the right.  Such 
contentions, however, go to the evaluation of the evidence.  
As noted above, evaluation of the evidence cannot form the 
basis for a finding of CUE.  Indeed, the veteran has not 
identified, and the Board has not found, a specific error or 
errors in the application of the law or in the recitation of 
the facts in the February 1992 rating action which was so 
egregious as to compel a different result.  Therefore, it 
cannot be said that that decision was clearly and 
unmistakably erroneous.

II.  New and Material Evidence

The veteran also requests that his claim of entitlement to 
service connection for left TOS be reopened.  Generally, a 
claim which has been denied in an unappealed rating decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the VA Secretary shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must perform a three step 
analysis.  First, it must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See, Elkins v. West, 12 Vet. App. 209 
(1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the February 1992 rating 
action includes reports of multiple VA examinations performed 
between December 1992 and March 1998; medical records and 
reports from Douglas J. Long, M.D., dated in September and 
November 1993; reports of treatment or examination performed 
in May 1997 and February 1998 by Connie T. Lorenzo, M.D., and 
by Roalene J. Redland, M.D.; a report of cortical 
somatosensory evoked potentials, dated in November 1997; a 
report from Michael C. Longley, M.D., dated in December 1997; 
and the transcript of the veteran's hearing held at the RO in 
March 1998.

The additional evidence contains various diagnoses to explain 
the symptomatology in the veteran's left upper extremity, 
including bilateral TOS, position dependent; TOS by history; 
degenerative disc disease of the cervical spine; mid-cervical 
spondylolysis, C-5-C6, status post fusion; and chronic 
cervical strain and a history of radiculitis (Note:  The 
veteran had undergone fusion of C5-C6 in November 1993 at 
Methodist Hospital in Omaha, Nebraska.).  Following treatment 
of the veteran in May 1997, Dr. Lorenzo noted the veteran's 
history of fusion at C5-C6 and his long-standing history of 
arm paresthesia which she concluded could be consistent with 
a vascular type of TOS or claviculocostal syndrome.  
Following her examination of the veteran in February 1998, 
Dr. Redland clearly stated that the veteran had bilateral 
TOS, greater on the left than the right.  She also reported a 
history of left upper extremity numbness and color changes 
and indicated that such disability could be related to 
service.

In February 1992, when the RO failed to grant service 
connection for TOS on the left, it did so primarily on the 
basis that the diagnosis of TOS was restricted to the 
veteran's right upper extremity.  The additional evidence 
from Dr. Lorenzo and Dr. Redland, however, clearly shows that 
the TOS also affects the veteran's left side, and suggests 
that it is attributable to service.  As such, it fills that 
deficit in the evidence which existed in February 1992.  
Although their conclusions are based on a history of symptoms 
provided by the veteran rather than a review of the evidence 
on file, the Board notes that he is qualified to report 
symptoms, such as numbness and color changes, because they 
are capable of lay observation.  Espiritu v. Derwinski, 
2 Vet. App. at 494-95.  Moreover, the additional evidence 
shows that he has, in fact, had these complaints throughout 
the 1990's.  For the purposes of reopening the claim, the 
credibility of such evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1993).  While not dispositive 
of the issue, the additional evidence contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability.  As such, it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim is reopened.

Not only is the additional evidence sufficient to reopen the 
claim, it is sufficient to render the claim well grounded, 
when considered in conjunction with all of the evidence of 
record.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Indeed, there is a medical diagnosis of current disability, 
i.e., TOS on the left; competent evidence of TOS on the left 
in service; and medical evidence of a nexus between the 
inservice disability and the current disability.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  For the purpose of determining 
whether the claim is well grounded, the credibility of such 
evidence is also presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1993).  

Unlike evidence presented to reopen a claim or the evidence 
presented to render a claim well grounded, the evidence 
considered with respect to the merits of the claim receives 
no presumption of credibility.  Rather, the Board must 
determine its weight and credibility.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  

Although there is evidence in service of TOS on the left, 
that diagnosis was never established.  Indeed, when the 
veteran was discharged from service, the etiology of his 
bilateral upper extremity discomfort was undetermined.  TOS 
on the left was not medically identified after service until 
the VA examination of December 1992.  While Dr. Lorenzo and 
Dr. Redland have also rendered that diagnosis, the 
preponderance of the evidence shows that the veteran does not 
currently have TOS on the left.  It was not identified during 
the 3 most recent VA examinations, and in January and 
September 1997, the examiner found it unlikely that the 
veteran had TOS on the left.  

In reviewing the evidence, the Board finds that the reports 
of the 3 most recent VA examinations are more probative than 
the reports of the earlier VA examinations or the reports 
from Dr. Lorenzo and Dr. Redland.  The earlier VA 
examinations which had suggested the presence of TOS were 
performed by Physician's Assistants, while the 3 most recent 
VA examinations were performed by physicians.  The Board 
places greater weight of the physicians' opinions due to 
their greater level of training.  The Board also gives 
greater weight to the conclusions of the most recent VA 
examiners than to those offered by Dr. Lorenzo and Dr. 
Redland.  While the VA physicians all performed clinical 
evaluations, the VA physicians also based their opinions on a 
review of the medical history in the claims folder or a 
review of detailed records which were consistent with the 
veteran's medical history.  As such, they were in a better 
position to make a more informed decision than Dr. Lorenzo or 
Dr. Redland, who obtained their history from the veteran.

The only additional support for the veteran's claim continues 
to come from the veteran (See transcript of hearing on appeal 
held in March 1998).  It must be emphasized, however, that he 
is not qualified to render opinions which require medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. at 494-95.  
Although he has been employed as a surgical technician, there 
is no evidence that he has medical expertise with respect to 
TOS.  Accordingly, his testimony cannot be considered 
competent medical evidence.

In light of the foregoing, the Board is of the opinion that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for TOS on the 
left.  While the Board has considered and denied this portion 
of the claim on a ground different from the RO, that is, 
whether the veteran is entitled to prevail on the merits 
rather than whether the claim is well grounded, the veteran 
has not been prejudiced by the Board's decision.  In arriving 
at their respective decisions, the Board and the RO have 
conducted a detailed de novo review of the same record (See 
Statement of the Case (SOC) and the Supplemental Statement of 
the Case (SSOC).  Although the SOC and SSOC have effectively 
informed the veteran of the evidence necessary to support his 
claim, he has not identified any outstanding evidence nor has 
he contended that the record is incomplete.  He has had a 
recent hearing on the matter and has undergone multiple, 
thorough VA examinations, one as recently as March 1998.  
Therefore, to ask the RO to conduct another review of the 
same evidence would be pointless.  It would unnecessarily 
delay the Board's decision and would not result in a decision 
favorable to the veteran.  See, e.g., Hickson v. West, 12 
Vet. App. 247, 254 (1999). 


ORDER

The appeal to establish CUE in a February 1992 rating 
decision which failed to grant service connection for left 
TOS is denied.

As new and material evidence has been received to reopen the 
claim for service connection for left TOS, the appeal to this 
extent is allowed.

As the reopened claim for service connection for left TOS is 
well grounded, the appeal to this extent is allowed.

Entitlement to service connection for left TOS is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

